EXHIBIT 10.3
 
LIFE INSURANCE
 
ENDORSEMENT METHOD SPLIT DOLLAR PLAN
 
AGREEMENT

   
Insurer:
 
Massachusetts Mutual Life Insurance
 
Policy Number:
 
_____________
 
Bank:
 
The Centreville National Bank of Maryland
 
Insured:
 
Daniel T. Cannon
 
Relationship of Insured to Bank:
 
Director
 

The respective rights and duties of the Bank and the Insured in the subject
policy shall be as defined in the following:
 
I.
DEFINITIONS

 
Refer to the policy contract for the definition of all terms in this Agreement.
 
II.
POLICY TITLE AND OWNERSHIP

 
Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject split dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.
 
III.
BENEFICIARY DESIGNATION RIGHTS

 
The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive his share of the proceeds payable upon
the death of the Insured, and to elect and change a payment option for such
beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.
 
IV.
PREMIUM PAYMENT METHOD

 
The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.
 
 

--------------------------------------------------------------------------------

 
 

V.
TAXABLE BENEFIT

 
Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Employee the amount of imputed income received
each year on Form W-2 or its equivalent.
 
VI.
DIVISION OF DEATH PROCEEDS

 
Subject to Paragraph VII herein, the division of the death proceeds of the
policy is as follows:
 

 
A.
The Insured's beneficiary(ies), designated in accordance with Paragraph III,
shall be entitled to an amount equal to eighty percent (80%) of the net at risk
insurance portion of the proceeds. The net at risk insurance portion is the
total proceeds less the cash value of the policy.

 

 
B.
The Bank shall be entitled to the remainder of such proceeds.

 

 
C.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.

 
VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

 
The Bank shall at all times be entitled to an amount equal to the policy's cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.
 
VIII.
PREMIUM WAIVER

 
If the policy contains a premium waiver provision, such waived amounts shall be
considered for all purposes of this Agreement as having been paid by the Bank.
 
IX.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

 
In the event the policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.
 
 

--------------------------------------------------------------------------------

 
 

X.
TERMINATION OF AGREEMENT

 
This Agreement shall terminate upon distribution of the death benefit proceeds
in accordance with Paragraph VI above.
 
XI.
INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 
The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.
 
XII.
AGREEMENT BINDING UPON THE PARTIES

 
This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.
 
XIII.
NAMED FIDUCIARY AND PLAN ADMINISTRATOR

 
The Centreville National Bank of Maryland is hereby designated the "Named
Fiduciary" until resignation or removal by the board of directors. As Named
Fiduciary, the bank shall be responsible for the management, control, and
administration of this Split Dollar Plan as established herein. The Named
Fiduciary may allocate to others certain aspects of the management and operation
responsibilities of the plan, including the employment of advisors and the
delegation of any ministerial duties to qualified individuals.
 
XIV.
FUNDING POLICY

 
The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.
 
XV.
CLAIM PROCEDURES FOR LIFE INSURANCE POLICY AND SPLIT DOLLAR PLAN

 
Claim forms or claim information as to the subject policy can be obtained by
contacting The Benefit Marketing Group, Inc. (__________). When the Named
Fiduciary has a claim which may be covered under the provisions described in the
insurance policy, he should contact the office named above, and they will either
complete a claim form and forward it to an authorized representative of the
Insurer or advise the named Fiduciary what further requirements are necessary.
The Insurer will evaluate and make a decision as to payment. If the claim is
payable, a benefit check will be issued to the Named Fiduciary. In the event
that a claim is not eligible under the policy, the Insurer will notify the Named
Fiduciary of the denial pursuant to the requirements under the terms of the
policy. If the Named Fiduciary is dissatisfied with the denial of the claim and
wishes to contest such claim denial, he should contact the office named above
and they will assist in making inquiry to the Insurer. All objections to the
Insurer’s actions should be in writing and submitted to the office named above
for transmittal to the Insurer.
 
 

--------------------------------------------------------------------------------

 
 

XVI.
GENDER

 
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
 
XVII.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 
The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer for any and all liability.
 
Executed at Centreville, Maryland this 7th day of January, 1997.
 

 
THE CENTREVILLE NATIONAL BANK OF MARYLAND
           
/s/ Connie L. Crossman
 
By: /s/ Carol Brownawell                                            EVP/CFO
Witness
 
                                                                                          
Title
           
/s/ Connie L. Crossman
 
By: /s/ Daniel T. Cannon
Witness
 
Daniel T. Cannon

 
 
 

--------------------------------------------------------------------------------

 